MURDOCK, Justice
(concurring specially).
I question the conclusion reached by the Court of Civil Appeals in its opinion on remand from this Court that the mother in a post-divorce proceeding had waived her affirmative defense arising under Ala.Code 1975, § 6-5-440, by failing to assert that defense in a motion to dismiss or to transfer filed in that proceeding. Ex parte Vest, 130 So.3d 574 (Ala.Civ.App.2013). Because this waiver issue is not presented in the petition for certiorari review now before this Court, however, I concur in denying that petition.